Order entered July 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00090-CR

                       CARLON LEE LACY, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F20-58719-H

                                     ORDER

      Appellant’s brief was due April 21, 2021. When it was not filed, we notified

appellant by letter dated April 23, 2021 and instructed him to file a brief and a

motion for an extension of time to file the brief within ten days of the date of the

letter. On May 12, 2021, we granted appellant’s request for an extension of time,

making the brief due by June 28, 2021. To date, no brief has been filed, and we

have had no communication from appellant regarding the appeal.
      We ORDER the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant

desires to prosecute this appeal, whether appellant has abandoned the appeal, or

whether appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b).

If the trial court cannot obtain appellant’s presence at the hearing, the trial court

shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d

708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent,

the trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Tina

Yoo Clinton, Presiding Judge, Criminal District Court No. 1; to Jeff Buchwald;

and to the Dallas County District Attorney’s Office, Appellate Division.

      We ABATE this appeal to allow the trial court to comply with the above

order. The appeal shall be reinstated thirty days from the date of this order or when

the Court finds it appropriate to do so.

                                             /s/    ERIN A. NOWELL
                                                    JUSTICE